Citation Nr: 1623832	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  09-12 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Brian Bethune: Agent/Individual Representative


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1968.  He also served in the U.S. Army National Guard from May 1973 to March 1990, with periods of active duty for training during this time, and then he was transferred to the Individual Ready Reserve until his retirement in 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge at a travel board hearing in March 2011.  A transcript of the proceeding has been associated with the claims file.

The Board has remanded the claim on multiple occasions to obtain a required medical opinion.  The Board finds that the remand directives of the most recent remand in April 2015 were not completed, and therefore a new remand is required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998). 


REMAND

Reason for Remand:  To obtain a medical opinion regarding the likelihood that a head injury incurred during a period of active duty for training (ACDUTRA) caused the Veteran's current tinnitus.

The Veteran asserts that the onset of ringing in his ears began following an accident in June 1978 during a period of ACDUTRA when he was struck in the head by a tree limb while riding in a tank.  National Guard records indicate the occurrence of the accident and treatment for various injuries to the Veteran's face and head, although he did not complain of ringing in his ears at that time. 

The Board regrets additional delay; however, a VA audiologist in an October 2014 examination report indicated that she was not qualified to answer the question of whether the Veteran's tinnitus was related to or caused by an in-service head injury. As such, the Board remanded the claim in April 2015 for another opinion by an examiner who was NOT an audiologist:

"1.  Provide the Veteran's claims file to an appropriate specialist who is qualified to provide an addendum opinion on whether tinnitus may have been incurred due to a head injury during a period of ACDUTRA.  The specialist should not be an audiologist."

See April 2015 Board remand, page 5.

Unfortunately, examination by an audiologist was again conducted in May 2015, and no opinion with respect to the potential etiology of tinnitus from the June 1978 ACDUTRA head injury was provided.  The May 2015 VA audiologist, like the VA audiologist in October 2014, indicated that he was not qualified to render the opinion requested by the Board:

[I]t is not in the scope of practice for this examiner (or any audiologist) to opine if tinnitus or hearing loss is related to physical trauma or by being hit in the head. An opinion relating to physical trauma should be requested from a medical physician such as an Ear, Nose and Throat physician.

See May 2015 Comp[ensation] & Pen[sion] Exam[ination], page 4.

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  A remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Based on the foregoing, the Board finds that the record does not yet include an adequate opinion regarding whether the etiology of the Veteran's current tinnitus is related to the head injury that occurred during a period of ACDUTRA in 1978.  To afford the Veteran every opportunity, the Board will remand the claim for an addendum opinion from an appropriate specialist who can provide an opinion as to conditions incurred as a result of head injury.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be accorded the appropriate examination for the residuals of head injury.  The report of examination should include a detailed account of all manifestations of the residuals of head injury, including tinnitus, found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The claims file and a copy of this remand must be made available and reviewed by the examiner.  

The examiner is asked to review the claims file, to include the Veteran's service treatment records, National Guard treatment records, private treatment records and the March 2011 hearing transcript.  Following this review, the examiner should provide an opinion as to whether it is at least as likely that the Veteran's tinnitus is the result of the June 1978 accident, during which the Veteran sustained a head injury, on ACDUTRA as it is related to some other cause or factor.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner should note that the Veteran's lay statement that he has experienced ringing in his ears since the June 1978 accident is competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382   (2010). 
 
2.  Prior to his scheduled examination, send the Veteran notice of the date, time, and location of his VA examination and advise him of the consequences of not reporting for his examination.  Notification should be documented in the claims file.  If the Veteran does not report for any scheduled examination, notice of that fact from the VA medical center should also be documented in the claims file.

3.  To help avoid future remand, the RO must ensure that the required actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be taken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 2668   (1998). 
 
4.  When the development requested has been completed, the claims shall again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a supplemental statement of the case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

